Filed 4/4/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 43







State of North Dakota, 		Plaintiff and Appellee



v.



Rustin Dale Bentz, 		Defendant and Appellant







No. 20120345







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Jeffrey R. Ubben, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee.



Thomas M. Tuntland, 210 Collins Avenue, P.O. Box 1315, Mandan, ND 58554-1315, for defendant and appellant.

State v. Bentz

No. 20120345



Per Curiam.

[¶1]	Rustin Bentz appeals from a criminal judgment entered after a jury found him guilty of being a felon in possession of a firearm, terrorizing, and carrying a loaded firearm in a vehicle.  On appeal, he argues the trial evidence was insufficient to support his terrorizing conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom